                 3:19-cr-30067-SEM-TSH # 169     Page 1 of 19
                                                                                    E-FILED
                                                    Wednesday, 04 August, 2021 01:24:30 PM
                                                               Clerk, U.S. District Court, ILCD

               IN THE UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
                       SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,          )
                                   )
            Plaintiff,             )
                                   )
     v.                            ) Case No. 19-30067
                                   )
TODD SHEFFLER,                     )
WILLIE HEDDEN, and                 )
ALEX BANTA.                        )
                                   )
           Defendants.             )

                 GOVERNMENT’S RESPONSE TO
            DEFENDANT BANTA’S MOTION IN LIMINE 2-1

     The United States of America, by its attorneys, Douglas J. Quivey,

Acting United States Attorney for the Central District of Illinois, and

Timothy A. Bass and Eugene L. Miller, Assistant United States Attorneys,

respectfully submits its response in opposition to Defendant Banta’s

motion in limine 2-1 and states the following:

                               Introduction

     Defendant Banta has filed motion in limine 2-1, seeking to exclude

any photographs following Mr. Earvin’s surgery at St. John’s hospital

and all autopsy photographs of Mr. Earvin, depicting his critical

condition and the multiple internal injuries caused by the alleged assault

by Defendants Banta, Sheffler, and Hedden. As the only support for this

motion, Defendant Banta alleges that the photographs are unfairly
                 3:19-cr-30067-SEM-TSH # 169     Page 2 of 19




prejudicial under Rule 403 of the Federal Rules of Evidence. Contrary to

Defendant Banta’s motion, the hospital and autopsy photographs are

critical and highly probative evidence depicting Mr. Earvin’s condition

and multiple internal injuries resulting from the assault; they will assist

Dr. Collier and Dr. Norfleet in their testimony; and, most importantly,

they confirm the government’s theory about the manner in which the

crimes were committed, including providing a clear picture of Mr.

Earvin’s injuries, the cause of his death, and the defendants’ malice

aforethought. See, e.g., United States v. Rezaq, 134 F.3d 1121, 1138

(D.C. Cir. 1998); United States v. Soundingsides, 820 F.2d 1232, 1242-43

(10th Cir. 1987); United States v. Sarracino, 340 F.3d 1148, 1169 (10th

Cir. 2003); United States v. Treas–Wilson, 3 F.3d 1406, 1410 (10th Cir.

1993); United States v. Corley, 519 F.3d 716, 726 (7th Cir. 2008).

Accordingly, Defendant Banta’s motion should be denied.

                                Background

      On December 5, 2019, the defendants, Willie Hedden, Todd

Sheffler, and Alex Banta were charged in a ten-count indictment with

conspiracy to deprive civil rights, deprivation of civil rights, conspiracy to

engage in misleading conduct, obstruction – falsification of document,

and obstruction – misleading conduct.




                                      2
                  3:19-cr-30067-SEM-TSH # 169    Page 3 of 19




      The indictment alleges that as part of the conspiracy to deprive and

deprivation of the rights of Larry Earvin, an inmate at the Western

Illinois Correctional Center (WICC), and during their participation in the

forcible escort of Mr. Earvin from his RI (D Wing) residential housing unit

at WICC to the segregation housing unit on May 17, 2018, Defendants

Sheffler, Hedden, and Banta assaulted Mr. Earvin without legal

justification while he was restrained and handcuffed behind his back

and while he posed no physical threat to the defendants or other

correctional officers. The indictment further alleges that Defendant

Sheffler, the lieutenant and most senior officer, also willfully failed to

intervene to protect Mr. Earvin from being assaulted by subordinate

officers, namely, Defendants Hedden and Banta, despite having the

opportunity to do so, and that Defendant Hedden, the sergeant and

senior officer to Defendant Banta, willfully failed to intervene to protect

Mr. Earvin from being assaulted by a subordinate officer, namely,

Defendant Banta, despite having the opportunity to do so. The

indictment alleges that the assault resulted in bodily injury to Mr.

Earvin, including multiple broken ribs and other serious internal

injuries, and further resulted in Mr. Earvin’s death. In the event the jury

convicts the defendants on the conspiracy to deprive or deprivation of

civil rights charges, they will be required to answer special questions


                                      3
                 3:19-cr-30067-SEM-TSH # 169    Page 4 of 19




whether Larry Earvin sustained bodily injury or died as a result of the

charged conspiracy; whether he suffered bodily injury as a result of the

defendants’ acts; and whether the conduct of the defendants contributed

to or hastened Larry Earvin’s death, even if that conduct by itself would

not have caused his death. (Gov.Instrs. 24, 30A, 31A)

     Defendant Hedden has pleaded guilty to certain charges in the

indictment and agreed to testify at the trial of Defendants Sheffler and

Banta. Defendant Hedden and other WICC officer/employee witnesses

are expected to testify that the assault of Mr. Earvin that caused his

multiple, severe injuries resulting in bodily injury and death occurred at

the entrance to the segregation unit at WICC, after Defendant Sheffler

had joined the escort of Mr. Earvin with Defendants Hedden and Banta.

Defendant Hedden and other witnesses are further expected to testify

that the assault included Defendant Banta jumping and landing on Mr.

Earvin’s torso with his knees and the defendants punching, kicking, and

stomping on Mr. Earvin, resulting in multiple, external and internal

injuries to Mr. Earvin, and his eventual death.

Expected Expert Testimony from Dr. Patrick Collier and Dr. Norfleet

     At trial, the government intends to present expert testimony from

Dr. Patrick Collier, a M.D. and Trauma Surgeon, and Dr. Gershom

Norfleet, a M.D. and Forensic Pathologist. As Dr. Collier testified at the


                                     4
                 3:19-cr-30067-SEM-TSH # 169   Page 5 of 19




Daubert hearing, he treated and performed surgery on Mr. Earvin after

he was life-flighted (transported) to St. John’s Hospital, which involved

identification and treatment of Mr. Earvin’s substantial internal injuries,

including internal bleeding, broken ribs, a collapsed lung, a fractured

sternum and shoulder, a fist-sized hole in the mesentery containing the

blood supply to the colon, and partial removal of his colon and an

ileostomy.

     Dr. Gershom Norfleet performed the autopsy on Mr. Earvin,

identified the injuries he sustained, including multiple areas of

significant external and internal trauma, and concluded that Mr.

Earvin’s death was caused by complications of blunt thoracoabdominal

trauma.

     In sum, both experts will testify to the contents of Mr. Earvin’s

medical records, the injuries (external and internal) he sustained

(including head trauma), the cause of and/or contributing factors to his

death, the types of trauma that are likely to have caused his injuries

(including being punched, kicked, jumped on, stomped on, etc.), the

likelihood or certainty that the more serious types of trauma (kicking,

jumping on, stomping on, etc.) are the causes of Mr. Earvin’s internal

injuries and contributed to or caused his death, rather than the result of

mere punching, and to the likelihood that Mr. Earvin was not suffering


                                     5
                   3:19-cr-30067-SEM-TSH # 169        Page 6 of 19




from these internal injuries prior to his arrival at the segregation unit

while being escorted by Defendants Banta, Sheffler, and Hedden.

                     Hospital and Autopsy Photographs

      As part of Dr. Collier’s testimony, and to assist with his testimony

concerning Mr. Earvin’s injuries and condition, the government intends

to introduce one photograph of Mr. Earvin following surgery. (See Sealed

Exhibit 1) This photograph depicts Mr. Earvin’s condition and confirms

that his condition was so critical that he needed to be intubated, his

neck stabilized, and provided with blood due to the loss of blood from

internal bleeding.

      As a critical part of Dr. Norfleet’s testimony, and to assist his

testimony in describing the multiple external and internal injuries that

Mr. Earvin sustained and the cause of his death, the government intends

to introduce certain (not all) autopsy photographs, depicting Mr. Earvin’s

external injuries, broken ribs, sternum, and shoulder, and the multiple

areas where he suffered substantial internal trauma and bleeding. (See

Sealed Exhibit 1) 1 The hospital and autopsy photographs are highly

probative and critical evidence in the government’s case to aid and

corroborate the testimony of the medical experts and to provide a clearer



1The government has withdrawn one of the photographs (Bates Page 1802) it
previously advised the defendants would be presented at trial. That photograph is not
part of Exhibit 1.
                                          6
                 3:19-cr-30067-SEM-TSH # 169     Page 7 of 19




picture of Mr. Earvin’s injuries, the cause of his death, the viciousness of

the offense, and the defendants’ malice aforethought.

                             Issues in Dispute

      In his original motion in limine 2, and now in his motion 2-1,

Defendant Banta both expressly states (motion 2) and suggests (motion

2-1) that there is no dispute concerning the nature of the injuries Mr.

Earvin suffered or the cause of death. These statements are inaccurate.

As further stated in his motion 2-1, Defendant Banta clearly indicates

that there is a dispute concerning the manner in which the alleged

assault occurred, the location where the assault occurred, the severity

and viciousness of the assault and Mr. Earvin’s injuries (including a

possible brain injury), the persons responsible for the assault, and their

intent, and the cause of Mr. Earvin’s death.

      In addition, Defendant Banta has repeatedly indicated to the

government that, with the exception of the fact of Mr. Earvin’s death, all

issues in this case are in dispute. These areas of dispute are again

confirmed by Defendant Banta in his motion 2-1. As a result, neither

defendant has expressed any willingness to stipulate to any of these

issues. As stated by Defendant Banta in his prior motion in limine 5-1,

he “is under no obligation to disclose its [sic] defense theories to the

Government.” (Def.Mot. 5-1 at 18 n.8)


                                      7
                 3:19-cr-30067-SEM-TSH # 169     Page 8 of 19




      As further confirmation that all issues, with the exception of the

fact of Mr. Earvin’s death, are in dispute or at least not stipulated to, in

Defendant Banta’s prior motion in limine 5-1, he disputes the

“Government’s characterization of the case” and alleges that it “is not,

however, a full characterization of all of the facts of the events that

unfolded on May 17, 2018,” and that “Mr. Earvin was assaulted and/or

sustained and/or likely sustained injuries at other places and at the

hands of others[.]” (Def.Mot. 5-1 at 18 n.8)

      Further, Defendant Banta has disclosed to the government that he

intends to call his own expert witness, Dr. J. Scott Denton. Defendant

Banta has disclosed that he intends to call Dr. Denton to challenge the

government’s evidence as to the manner in which the alleged assault

occurred, the location where the assault occurred, the severity and

viciousness of the assault and Mr. Earvin’s injuries (including a possible

brain injury), and the cause of Mr. Earvin’s death. (See Sealed Exhibit 2)

      Finally, in his motion to reconsider the Court’s order concerning

voir dire questions, Defendant Banta requests that the Court consider

asking potential jurors about their “Healthcare experience[.]” (R.162 at 2)

He states that “[a] key issue in this case is whether Defendant Banta’s

conduct caused serious bodily injury or death to the inmate[,]” and that




                                      8
                  3:19-cr-30067-SEM-TSH # 169   Page 9 of 19




“questions going to the healthcare experience of potential jurors is clearly

related to the issues in this case.” (Id.)

                               Applicable Law

      Rule 401 of the Federal Rules of Evidence provides that “[e]vidence

is relevant if: (a) it has any tendency to make a fact more or less probable

than it would be without the evidence; and (b) the fact is of consequence

in determining the action.” Relevant evidence is generally admissible,

except when it is otherwise excluded by law or rule. Fed.R.Evid. 402.

Rule 403 provides that “[t]he court may exclude relevant evidence if its

probative value is substantially outweighed by a danger of one or more of

the following: unfair prejudice, confusing the issues, misleading the jury,

undue delay, wasting time, or needlessly presenting cumulative

evidence.” Under Rule 403, “[t]he term ‘unfair prejudice,’ as to a criminal

defendant, speaks to the capacity of some concededly relevant evidence

to lure the factfinder into declaring guilt on a ground different from proof

specific to the offense charged.” Old Chief v. United States, 519 U.S. 172,

180 (1997). “Since most relevant evidence is, by its very nature,

prejudicial, [the Seventh Circuit has] emphasized that evidence must be

unfairly prejudicial to require exclusion.” United States v. Boswell, 772

F.3d 469, 476 (7th Cir. 2014); see, e.g., United States v. Andreas, 216

F.3d 645, 665 (7th Cir. 2000) (noting that “probative evidence is always


                                       9
                 3:19-cr-30067-SEM-TSH # 169    Page 10 of 19




prejudicial, but the question remains whether it is unfairly so”).

“Evidence is unfairly prejudicial only if it will induce the jury to decide

the case on an improper basis, commonly an emotional one, rather than

on the evidence presented.” United States v. Reese, 666 F.3d 1007, 1016

(7th Cir. 2012); see, e.g., Andreas, 216 F.3d at 665 (finding no error in

admitting evidence where the evidence “was not so shocking, repulsive or

emotionally charged that its probative value was out-weighed by its

prejudicial effect”). “When determining the admissibility of evidence

under Rule 403, [a] Court employs a sliding scale approach: as the

probative value increases, so does [the] tolerance of the risk of prejudice.”

United States v. Earls, 704 F.3d 466, 471 (7th Cir. 2012) (citing

Whitehead v. Bond, 680 F.3d 919, 930 (7th Cir. 2012)).

      In the context of the admissibility of autopsy photographs, it is well

established that “[a]utopsy photographs can have immense probative

value, if for example they confirm the prosecution’s theory about the

manner in which the crime was committed.” United States v. Rezaq, 134

F.3d 1121, 1138 (D.C. Cir. 1998). This is particularly true where the

autopsy photographs aid in the testimony of the medical examiner and

provide a clearer picture of the victim’s injuries, the cause of his death,

the viciousness of the offense, and the defendant’s malice aforethought.

See, e.g., United States v. Soundingsides, 820 F.2d 1232, 1242-43 (10th


                                      10
                 3:19-cr-30067-SEM-TSH # 169    Page 11 of 19




Cir. 1987) (upholding admission of “undeniably gruesome” autopsy

photographs that painted a clearer picture of the victim's injuries, cause

of her death, and the defendant’s malice aforethought); United States v.

Sarracino, 340 F.3d 1148, 1169 (10th Cir. 2003) (“Without these photos,

the prosecution would have been handicapped in its ability to convey the

nature and extent of the beating to the jurors.”); United States v. Treas–

Wilson, 3 F.3d 1406, 1410 (10th Cir. 1993) (autopsy and crime scene

photographs, though graphic, were relevant to the determination of the

defendant’s intent and state of mind); United States v. Corley, 519 F.3d

716, 726 (7th Cir. 2008) (“pictures depicted the state of McNeal's body

after having been set afire, and were probative of the manner of death,

the extent of the injuries, and the viciousness of the attack.”); Wilson v.

Sirmons, 536 F.3d 1064, 1114 (10th Cir. 2008), opinion reinstated sub

nom., Wilson v. Workman, 577 F.3d 1284 (10th Cir. 2009) (holding

“gruesome” autopsy photographs properly admitted where “aided the

medical examiner in his explanation of the wounds to the victim and

manner of death” and were “relevant to show the cause of death and the

intent of the attacker”); United States v. Fields, 483 F.3d 313, 355-56

(5th Cir. 2007); (The autopsy photos “helped the jury understand the

medical examiner's testimony” and supported the Government's theory

on the cause of death.); United States v. Collins, 368 Fed.Appx. 517, 521


                                     11
                 3:19-cr-30067-SEM-TSH # 169   Page 12 of 19




(5th Cir. 2010) (“autopsy photographs also convey information vital to

the Government's case. All four photos helped the jury understand the

medical examiner's testimony regarding the results of the autopsy.”);

United States v. Briseno, 88 F. Supp. 3d 849, 851 (N.D. Ind. 2015)

(“photographic evidence of the murder helps the jury understand the

nature and severity of the charged conduct and is not unfairly

prejudicial”) (quoting United States v. Rivera–Rodriguez, 617 F.3d 581,

594–95 (1st Cir. 2010).

     Moreover, “[g]ruesomeness alone does not make photographs

inadmissible.” United States v. Naranjo, 710 F.2d 1465, 1468 (10th Cir.

1983). In fact, “admitting gruesome photographs of the victim's body in a

murder case ordinarily does not rise to an abuse of discretion where

those photos have nontrivial probative value.” United States v. Fields, 483

F.3d 313, 355 (5th Cir. 2007); see also Kuntzelman v. Black, 774 F.2d

291, 292–93 (8th Cir. 1985) (per curiam) (holding that the admission of

“flagrantly gruesome” photographs did not violate the petitioner's right to

due process because the photos “were at least arguably relevant and

probative”).

     Similarly, under Rule 403 “the vicious, brutal nature of a

defendant’s conduct is not itself sufficient to justify a complete exclusion

of evidence tending to show the defendant engaged in those acts.” United


                                     12
                3:19-cr-30067-SEM-TSH # 169    Page 13 of 19




States v. Lujan, 603 F.3d 850, 856 (10th Cir. 2010). “In the guilt phase of

a trial, courts have not allowed defendants to benefit from a Rule 403

exclusion for unfair prejudice simply because their conduct was of a

grisly nature.” Id. (citing Soundingsides, 820 F.2d at 1242-43); United

States v. Pepin, 514 F.3d 193, 208 (2d Cir. 2008) (holding that in the

guilt phase of a capital case, the district court should not exclude under

Rule 403 “[e]vidence that defendant calmly dismembered the victims'

bodies shortly after killing them”)). Otherwise, a “defendant would be

rewarded for his greater level of violence . . . because the more heinous

nature of the acts would make it more likely that the district court would

exclude evidence of those acts . . . on the grounds of unfair prejudice.”

Lujan, 603 F.3d at 858-59 (“In effect, the capital defendant would be

rewarded for his greater level of violence and the greater seriousness of

his prior offenses because the more heinous nature of the acts would

make it more likely that the district court would exclude evidence of

those acts at sentencing on the grounds of unfair prejudice.”).

     Finally, the government is “not required to sanitize its case because

the victim has died.” United States v. Werther, 2013 WL 1410136, at *1

(E.D. Pa. Apr. 8, 2013). And “a criminal defendant may not stipulate or

admit his way out of the full evidentiary force” of the Government's case.

Old Chief, 519 U.S. at 186. As the Supreme Court recognized in Old


                                     13
                  3:19-cr-30067-SEM-TSH # 169     Page 14 of 19




Chief, the government must be given an opportunity “to present to the

jury a picture of the events relied upon. To substitute for such a picture

a naked admission might have the effect to rob the evidence of much of

its fair and legitimate weight.” Id. at 187. “If . . . relevant evidence is

inadmissible in the presence of other evidence related to it, its exclusion

must rest not on the ground that the other evidence has rendered it

‘irrelevant,’ but on its character as unfairly prejudicial, cumulative or the

like, its relevance notwithstanding.” Old Chief, 519 U.S. at 179; see also

Doyle v. Filson, 2020 WL 6205842, at *30 (D. Nev. Oct. 22, 2020)

(“Doyle’s argument that the autopsy photographs could not be utilized to

show the cause of death where he did not dispute it is without merit. By

pleading not guilty, a defendant puts all elements of the offense at

issue.”). “In a criminal trial, a jury is entrusted with the weighty

obligation to find the facts and it is incompatible with that degree of trust

to attempt to protect them from the evidence of the crime.” United States

v. Tsosie, 288 Fed.Appx. 496, 500 (10th Cir. 2008).

                                  Argument

      Defendant Banta has filed motion in limine 2-1, again requesting

that the Court exclude all hospital and autopsy photographs. As the sole

basis for his motion, he alleges that the photographs are unfairly




                                       14
                    3:19-cr-30067-SEM-TSH # 169         Page 15 of 19




prejudicial. 2 Because the motion is contrary to settled law and seeks to

exclude highly probative evidence critical to the government’s case, the

government respectfully requests that it be denied. 3

      In this case, the government will be required to prove not only that

Mr. Earvin was assaulted but that the defendants conspired to deprive

and did deprive Mr. Earvin of his constitutional right against cruel and

unusual punishment, they intended to do so, and that bodily injury and

death resulted from the offenses. (See Gov.Instrs. 20, 25, 30A, 31A,

Pattern Criminal Jury Instructions of the Seventh Circuit (2020 Ed.) at

205-06, 212-13 18 U.S.C. § 241, (Definition of “Bodily Injury” and

Death)) A critical part of the government’s case are the hospital and

autopsy photographs, which visually depict Mr. Earvin’s condition

following the assault, his multiple external and internal injuries, and the

cause of his death. These photographs are critical and highly probative



2 Defendant Banta represents in his motion that the government has not disclosed any
hospital photographs, and that he therefore understands that the government will not
be introducing any hospital photographs at trial. (Def.Mot. at 3) This statement is
incorrect. The government has advised counsel for both defendants that the
government intends to introduce one photograph of Mr. Earvin following his surgery at
St. John’s hospital. The hospital photographs have previously been disclosed to the
defendants and were admitted as Gov.Ex. 3 at the Daubert hearing. And the
government has now specifically identified to the defendants the hospital photograph
it intends to present at trial. The government therefore assumes, for purposes of this
response, that Defendant Banta also seeks to exclude any hospital photographs.

3 In the event the Court is not inclined to deny the motion in full prior to trial, the

government suggests to the Court that, as with Defendant Banta’s other pretrial
motions, the Court defer ruling on the motion until trial when the Court can fully
assess the non-trivial probative value of the photographs in light of all of the evidence.
                                            15
                 3:19-cr-30067-SEM-TSH # 169    Page 16 of 19




because they will aid and corroborate the testimony of the medical

experts and will provide a clearer picture of Mr. Earvin’s injuries, the

cause of his death, the viciousness of the offense, and the defendants’

malice aforethought. Moreover, the photographs are highly probative of

whether the force used against Mr. Earvin was “for the purpose of

harming the prisoner” or a “good faith effort to maintain or restore

security or order.” See Federal Civil Jury Instructions of the Seventh

Circuit (2017 rev.) No 7.18, Eight Amendment: Excessive Force Against

Convicted Prisoner – Elements. Accordingly, under the settled law

described above, the photographs are relevant and admissible and

certainly not “substantially outweighed” by the danger of unfair

prejudice.” See (case authority cited above).

     Defendant Banta, however, argues that all of the photographs

should be excluded as unfairly prejudicial and that the severity of the

injuries and cause of death may be established by the government solely

from witness testimony. But this argument is merely an effort to dilute

the government’s evidence and preclude the government from fully and

accurately presenting to the jury the nature, viciousness, and extent of

the assault of Mr. Earvin and the cause of his death. See (authority cited

above). It is also an attempt by the defendants “to be rewarded for [their]

greater level of violence. . .” Lujan, 603 F.3d at 858-59. These arguments


                                     16
                3:19-cr-30067-SEM-TSH # 169    Page 17 of 19




are therefore not proper grounds for exclusion of highly probative

evidence. See (authority cited above). To the extent that there is any risk

of unfair prejudice, the Court may give the jury a limiting instruction and

limit the extent of the publication of the photographs to the jury,

including prohibiting, if necessary, the jury’s viewing of the photographs

during deliberations.

     Finally, in his original motion in limine 2, and now in his motion 2-

1, Defendant Banta both expressly states (motion 2) and suggests

(motion 2-1) that there is no dispute concerning the nature of the

injuries Mr. Earvin suffered or the cause of death. These representations

are inaccurate. Defendant Banta has clearly indicated to the government

and the Court that there is a dispute (or at least an unwillingness to

stipulate) concerning the manner in which the alleged assault occurred,

the location where the assault occurred, the severity and viciousness of

the assault and Mr. Earvin’s injuries (including a possible brain injury),

the persons responsible for the assault, and their intent, and the cause

of Mr. Earvin’s death. Thus, the only authority cited by Defendant Banta,

Gomez v. Ahitow, 29 F.3d 1128, 1139 (7th Cir. 1994) and Ferrier v.

Duckworth, 902 F.2d 545, 548 (7th Cir. 1990), where the victim’s death

was not at issue, is inapposite and not supportive of his motion.

Moreover, the defendants in this case “may not stipulate or admit [their]


                                     17
                 3:19-cr-30067-SEM-TSH # 169   Page 18 of 19




way out of the full evidentiary force” of the government’s case. Old Chief,

519 U.S. at 186. Rather, the government must be given an opportunity

“to present to the jury a picture of the events relied upon. To substitute

for such a picture a naked admission might have the effect to rob the

evidence of much of its fair and legitimate weight.” Id. at 187.

     Accordingly, the government respectfully requests that Defendant

Banta’s motion in limine 2-1 be denied.



                             Respectfully submitted,


                             DOUGLAS J. QUIVEY
                             ACTING UNITED STATES ATTORNEY


                       By:   s/Timothy A. Bass
                             Timothy A. Bass, MO Bar No. 45344
                             Assistant United States Attorney
                             318 South Sixth Street
                             Springfield, IL 62701
                             Phone: (217) 492-4450
                             tim.bass@usdoj.gov

                             s/Eugene L. Miller
                             Eugene L. Miller, Bar No. IL 6209521
                             Assistant United States Attorney
                             201 S. Vine St., Suite 226
                             Urbana, IL 61802
                             217/373-5875
                             Fax: 217/373-5891
                             eugene.miller@usdoj.gov




                                     18
                 3:19-cr-30067-SEM-TSH # 169     Page 19 of 19




                        CERTIFICATE OF SERVICE

      I hereby certify that on August 4, 2021, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which

will send notification of such filing to all counsel of record.

                                    s/Timothy A. Bass
                                    Timothy A. Bass, MO Bar No. 45344
                                    Assistant United States Attorney
                                    318 South Sixth Street
                                    Springfield, IL 62701
                                    Phone: (217) 492-4450
                                    tim.bass@usdoj.gov




                                      19
